Cite as 2016 Ark. App. 415

ARKANSAS COURT OF APPEALS

DIVISION III
No. CR-16~208

Opinion Delivered: S€pt€l‘l’lb€l' 21, 2016
FREDEP\ICK A. FRICKS

APPELLANT APPEAL FRoM THE NEVADA
COUNTY CIRCUIT COURT
V. [NO. 50CR-l4-37]

STATE OF ARKANSAS
AppELLEE HONORABLE RANDY WRIGHT,

JUDGE

AFFIRMED

 

 

BART 1=. vIRDEN, Judge

Appellant Frederick Fricl2016 Ark. App. 415

Arkansas’s expiration tags are color coded and alternate every three years with yellow, blue,
and red. Easley cited as an example that the tags in 2011 and 2014 were yellow. According
to Easley, the “4” on the truck’s yellow tag “lool2016 Ark. App. 415

[a]n Arkansas State Police officer directing that a motor vehicle be seized, towed or

impounded as a consequence of an arrest or for other good cause shall conduct an

administrative inventory of the motor vehicle pursuant to the following procedures:

The Arkansas State Police officer should perform the inventory in the location at

which the vehicle is seized, towed from or impounded unless limited by reasons of

safety or practicality. If the inventory is not conducted prior to the vehicle being

transported, the inventory may be conducted within a reasonable time following

seizure, towing or impoundment as reasonably necessary for safekeeping of the

vehicle and its contents.

Easley said that typically he has the wrecker driver sign the form, and he then gives
a copy to the wrecker driver. He said that, when the owner arrives to pick up his vehicle,
the wrecker driver obtains that person’s signature on the copy and mails it to Troop G.
Easley testified that this did not happen in the present case because he did not receive the
returned copy and could not locate the original

Special Agent Corwin Battle with the Arkansas State Police testified that he made
contact with Fricks at the jail. Although Battle went over a Miranda rights form with Fricks,
Fricks refused to sign it, and the interview ended. According to Battle, it is common for
officers to seize contraband prior to towing a vehicle. He stated that Easley transferred the
items seized from Fricks’s truck to him, and he then accompanied Easley to the tow yard to
conduct a more thorough search of Fricks’s truck. Easley did not have his inventory book
with him in the stealth car, so Battle gave him a brand new book that Battle did not need.
Battle said that he saw Easley fill out the inventory form and give a copy of it to the wrecker
driver.

Detective Todd Lauterbach with the Hope Police Department testined that he went

to the Nevada County jail to speak with Fricks after learning that a stolen gun had been

found in Fricks’s vehicle. Lauterbach stated that Fricks told him that he had been given his

Cite as 2016 Ark. App. 415

Miranda rights but had not invoked his right to counsel. When Lauterbach asked to speak
with him, Fricks refused. Lauterbach then informed Fricks that the Arkansas State Police
was charging him with theft by receiving and that he could be charged by the Hope Police
Department as well. Lauterbach testified that Fricks then said that he did not remember
where he had gotten the gun but that he thought he had bought it from someone in Hope.

Fricks agreed making the statements attributed to him by Lauterbach, but he testified
that he had raised the possibility that police could have planted the gun in his truck. Also,
he stated that Lauterbach had originally mentioned a burglary. Fricks and his father, the
owner of the truck, testified to items of value that had been inside the truck. Fricks’s father
testified that a chainsaw worth 3500 to $1,000 was missing

II. Stcmdard of Review

When we review the denial of a suppression motion, this court makes an
independent examination of the evidence based on the totality of the circumstances, and we
will not reverse the trial judge’s decision unless it is clearly against the preponderance of the
evidence. Cooper v. State, 2010 Ark. App. 539. We defer to the superior position ofthe trial
court to determine the credibility of witnesses. Bmtton V. State, 77 Ark. App. 174, 72 S.W.Sd
522 (2002).

III. Discussion
A. Inventory Searches

All warrantless searches are unreasonable unless shown to be within one of the

exceptions to the rule that a search must rest on a valid warrant. Bmtton, supra. An inventory

search is recognized as an exception. Id. Pursuant to this exception, police officers may

Cite as 2016 Ark. App. 415

conduct a warrantless inventory search of a vehicle that is being impounded in order to
protect an owner’s property while it is in the custody of the police, to ensure against claims
of lost, stolen, or vandalized property, and to guard the police from danger. Id. An inventory
search, however, may not be used as a guise for “general rummaging to discover
incriminating evidence.” Id. The police may impound a vehicle and inventory its contents
only if the actions are taken in good faith and in accordance with standard police procedures
or policies. Id.

Fricks argues that this inventory search was improper because Easley did not follow
police policy in several respects. First, Fricks contends that the State failed to produce the
inventory form and did not call the wrecker driver to testify in order to corroborate
testimony that he had in fact received the form. The failure to introduce the form at the
hearing does not mean that Easley did not follow policy. Both Easley and Battle testified
that the form was completed and a copy was given to the wrecker driver. The trial court
could have believed this testimony such that the wrecker driver’s testimony was unnecessary.

Second, Fricks argues that Easley gave false testimony regarding where he had
completed the inventory form. Easley initially said that he had completed it alongside the
road, which the dash-cam video disproved, and later claimed that it had been completed at
the tow yard. To the extent that Easley’s testimony differed from one hearing to the next,
it was for the trial court to resolve any conflicting testimony. Bratton, supra The testimony
indicates that Easley secured the contraband prior to towing the vehicle and completed the
inventory form when he conducted a more thorough search at the tow yard. Easley’s

roadside search was limited by concerns about safety in that the officers were standing next

Cite as 2016 Ark. App. 415

to a busy interstate, which Easley recognized as dangerous on the dash~cam video. Further,
Easley said that the inventory was conducted within an hour or so after the vehicle had been
towed from the scene, which the trial court could have concluded was “within a reasonable
time” pursuant to police policy.

Third, Fricks argues that neither Easley nor Battle could accurately identify items of
value found inside the vehicle. Both officers testified to finding several noncontraband items.
Failure to recall every single item that was found in the absence of the missing inventory
form does not mean that Easley disregarded police policy. Although Easley’s testimony
differed from the testimony of Fricks’s father regarding the value he assigned to certain
items, the policy manual does not say how officers are to determine value. Further, we note
that Fricks’s father may file a complaint with the police regarding any missing items.

Next, Fricks maintains that the search was investigatory in that Easley ended the
search as soon as he found incriminating items and that the dash-cam video reveals Easley’s
true motive when he said, “I just want to get [Fricks] gone so I can get in the vehicle. He’s
been arrested for dope, dope, and dope, He’s been arrested for carrying a weapon.”

To suppress an inventory search, a defendant must show that the police officers were
conducting the inventory search in bad faith for the sole purpose of collecting evidence.
Welch 1). State, 330 Ark. 158, 955 S.W.Zd 181 (1997). The presence of an investigatory
motive, even if proved, does not invalidate an otherwise lawful inventory search. Bratton,
supra. Easley’s comment does not reveal that his motive was solely investigatory or that the
search was otherwise conducted in bad faith. Easley testified that he was “pretty sure” there

was contraband in the vehicle given Fricks’s demeanor and the fact that he was sweating

Cite as 2016 Ark. App. 415

profusely. Easley further stated that Fricks was a large man and that he was afraid that the
officers were “going to have a problem” with him if they discovered contraband in his
presence. just because Easley suspected that they might find incriminating items because of
Fricks’s mention that his parole was related to drugs does not invalidate the search, Bratton,
supra

Fricks also maintains that the search was not proper under Ark. R. Crim. P. 12.4 in
that it was not a search incident to arrest. We need not address this argument because we
hold that the evidence was seized in connection with a proper inventory search and that the
trial court’s denial of Fricks’s motion to suppress was not clearly against the preponderance
of the evidence.

B. Custodial Statement

Fricks contends that pursuant to Ark. R. Crim. P. 4.5, no law-enforcement officer
shall question an arrested person if he has indicated in any manner that he does not wish to
be questioned Fricks argues that he had made it clear to both Battle and Lauterbach that he
did not want to be questioned and that “[o]nce the Appellant invoked his right to remain
silent to Agent Battle he could not be questioned again by Detective Lauterbach.” Fricks
argues that Lauterbach failed to read him his Mimnda rights and that he did not immediately
end the conversation and instead “continued to make statements” to him.

In determining whether a defendant’s custodial statement was spontaneous, we focus
on whether it was made in the context of a police interrogation, meaning direct or indirect
questioning put to the defendant by the police with the purpose of eliciting a statement

from the defendant. Id. A suspect’s spontaneous statement while in police custody is

Cite as 2016 Ark. App. 415

admissible, and it is irrelevant whether the statement was made before or after Miranda
warnings because a spontaneous statement is not compelled or the result of coercion under
the Fifth Amendment’s privilege against self-incrimination /lnderson 1/. State, 2011 Ark. 461,
385 S.W.3d 214. Here, Fricks’s statement was spontaneous and not in response to direct or
indirect questioning by police, The trial court could have reasonably concluded that
Lauterbach was only informing Fricks of possible charges that could be filed against him and
not attempting to elicit an incriminating statement. We hold that the trial court’s decision
was not clearly against the preponderance of the evidence.

Fricks further argues that his statement should be suppressed because it was not
recorded pursuant to Ark. R. Crim. P. 4.7. The rule does not mandate the recording of all
custodial interviews-it says “whenever practical,” and the lack of a recording is not
considered in determining admissibility when what is involved is a spontaneous statement.
Ark. R. Crim. P. 4.7(b)(2)(D). In any event, Fricks did not make this argument below and
did not obtain a ruling on the issue. Therefore, it is not preserved for our review. Calfy u.
State, 2015 Ark. App. 169; Freeman v. State, 2012 Ark. App. 144, 391 S.W.3d 682.

Affirmed.

ABRAMSON and GRUBER, J_]., agree.

Bill Luppen, for appellant.
Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.